Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered December 11, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s credibility determinations. Concur — Rosenberger, J. P., Nardelli, Mazzarelli, Andrias and Saxe, JJ.